ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
DCX-CHOL Enterprises, Inc.                      ) ASBCA Nos. 61806, 61807
                                                )
Under Contract No. SPE4A6-14-M-B838             )

APPEARANCES FOR THE APPELLANT:                     Mark R. Thomas, Esq.
                                                   Patrick B. Kernan, Esq.
                                                    Reid Law PC
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Angela M. DiOrio, Esq.
                                                    Trial Attorney
                                                    DLA Aviation
                                                    Richmond, VA

                                ORDER OF DISMISSAL

       On March 21, 2022, the parties advised that the disputes have been settled. After
the matter was settled, appellant withdrew its appeals, and thus we dismiss them with
prejudice.

       Dated: April 6, 2022



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61806, 61807, Appeals of
DCX-CHOL Enterprises, Inc., rendered in conformance with the Board’s Charter.

       Dated: April 7, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals